DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Zafar et al. (U.S. Patent Publication No. 20070288219 A1) (hereinafter Zafar).  As cited in prior actions, Zafar discloses a defect inspection system by a scanning electron microscope (SEM) on a given wafer substrate.  Design data is incorporated with a pattern search window for identifying and selecting alignment sites based on alignment features.  Defect positions are determined based on inspection data in the design data space as related to attributes from patterns in the geometry, and coordinates of acquired inspection data are mapped with design data coordinates.  A design coordinate file associated with each confirmed defect can then subsequently be exported.
	Lee et al. (U.S. Patent Publication No. 20150125065 A1) (hereinafter Lee) discloses a multi-scan broadband plasma image acquisition subsystem.  Design rule checking is performed on an imported design file by checking correlation results against a preprogrammed standard.  A defect, or feature of interest may be centered when capturing an image, and the defect is confirmed by correlating an obtained image with an image portion.

However, Sagar’s mentioned coordinate offset is between inspection data and design data, and does not address a position of an image data acquisition subsystem over a wafer.  As such, such prior art fails to teach or render obvious the following combination of elements of independent claims 1, 8, and 15: “identifying, using the image data acquisition subsystem, one or more defects in the scan of the wafer, each defect associated with a tool coordinate of a location of the image data acquisition subsystem relative to the wafer;” and “for each defect identified in the scan of the wafer: centering, using the processor, a field of view of the SEM review tool at the tool coordinate associated with the defect.”
Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486